DETAILED ACTION
This office action is in response to claims filed 29 September 2021.
Claims 21-40 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 25 is objected to because of the following informalities: “the second instance” should read “the second service instance”.  Appropriate correction is required.

Claim 30 is objected to because of the following informalities: “the second instance” should read “the second service instance”.  Appropriate correction is required.

Claim 40 is objected to because of the following informalities: “seocnds” should read “seconds”.  Appropriate correction is required.

Double Patenting
Claims 21, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, of U.S. Patent No. 11,144,346 (hereafter reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 21 of the instant application, the following table highlights the differences between this claim and claim 1 of the reference patent.
Instant application
Reference patent
21. A computer-implemented method for batch job execution, the method comprising:

executing a plurality of service instances, each service instance being configured to execute jobs stored in a database;





















identifying a job stored in the database;













identifying a first service instance;

determining that no service instance of the plurality of service instances other than the first service instance has initiated execution of the job;


generating an execution timestamp having a granularity of at least one of 2 seconds, 3 seconds, or 5 seconds;


recording the generated execution timestamp in the database such that the execution timestamp is associated with the job;





instructing the first service instance to execute the job;










identifying a second service instance;


















determining whether a system time of the second service instance matches the first execution timestamp to the granularity of the execution timestamp associated with the job; and




upon determining that the system time of the second service instance matches the first execution timestamp to the granularity of the first execution timestamp, instructing the second instance to refrain from executing the job.
1. A computer-implemented method for batch job execution, the method comprising:

storing a plurality of jobs in a single queue of a database, wherein the plurality of jobs comprise one or more jobs that are permitted to be executed and one or more jobs that are not permitted to be executed by a plurality of service instances;

executing the plurality of service instances, each service instance of the plurality of service instances being configured to:

determine that execution of a job of the plurality of jobs stored in the single queue of the database is permitted upon determining that the job is not associated with any execution timestamp that matches a respective system time, wherein a given execution timestamp is determined to match the respective system time when the respective system time falls within a granularity of the given execution timestamp, and

execute the job upon determining that execution of the job is permitted; and

by a first service instance of the plurality of service instances,

identifying a first job stored in the single queue wherein the first job includes generation of a file representing a financial transaction and wherein the financial transaction comprises an automated clearing house file representing a person-to-person transaction of transferring funds from an account maintained by a bank to an account maintained by a receiving bank,



determining, at a system time of the first service instance, that execution of the first job by the first service instance is permitted by determining that the first job is not associated with any execution timestamp that matches the system time of the first service instance,

upon determining that execution of the first job by the first service instance is permitted, generating a first execution timestamp having a granularity of two to nine seconds,

recording the generated first execution timestamp in the single queue such that the execution timestamp is associated with the first job and is retrievable by each of the service instances of the plurality of service instances other than the first service instance, and

executing the first job,


wherein each of the service instances of the plurality of service instances other than the first service instance is configured to avoid execution of the first job upon determining that respective system times match the first execution timestamp;

wherein executing the plurality of service instances includes:

executing the first service instance using one or more processors of a first computer system; and

concurrently executing a second service instance of the plurality of service instances using one or more processors of a second computer system different from the first computer system;

wherein the first computer system and the second computer system are located at different respective geographical locations;

by a second service instance of the plurality of service instances:

identifying the first job by querying the single queue;

determining that the first job is associated with the first execution timestamp;

determining whether a system time of the second service instance matches the first execution timestamp to the granularity of the first execution timestamp; and

upon determining that the system time of the second service instance matches the first execution timestamp to the granularity of the first execution timestamp, refraining from executing the first job.


	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have understood that while claim 1 of the reference patent did not explicitly disclose an execution timestamp of 2, 3, or 5 seconds, it did disclose an execution timestamp of two to nine seconds, which would include execution timestamps of 2, 3, and 5 seconds. Therefore, the claims are not patentably distinct from one another.

Regarding claim 40, they are claims that are not patentably distinct over claim 1 of the reference patent, and is therefore rejected under non-statutory double patenting. The table illustrating these mappings has been omitted for the sake of brevity.

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, of U.S. Patent No. 11,144,346 (hereafter reference patent), in view of Geng et al. Pub. No.: US 2016/0139952 A1 (hereafter Geng). Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 31 of the instant application, it comprises similar limitations to those of claim 21, and therefore the table comparing claim 31 of the instant application to claim 1 of the reference application would be similar to the table comparing claim 21 of the instance application to claim 1 of the reference application, and has been omitted for the sake of brevity
While claim 1 of the reference patent discloses generating a timestamp with a granularity of two to nine seconds, claim 1 of the reference patent does not explicitly disclose:
generating an execution timestamp having a granularity at least one of 15 seconds, 20 seconds, 30 seconds, or 59 seconds.

	However, in analogous art, Geng teaches:
generating an execution timestamp having a granularity of at least one of 15, seconds, 20 seconds, 30 seconds, or 59 seconds ([0081] In some cases, the delay time is calculated using a formula, such as, 5* the number of times a job has been considered for execution * 2 seconds. For example, the first time when a job is put back into a waiting queue, it will be delayed for 10 (5*1*2) seconds; and the second time, the job is picked up and denied execution, it will be delayed for 20 (5*2*2) seconds (i.e., Geng generates a “timestamp”, representing the time that an associated job is first returned to the waiting queue, having a “granularity”, or duration of 20 seconds when the job has been considered for execution twice (5*2*2), or 30 seconds when the job has been considered for execution three times (5*3*2). One of ordinary skill would understand that this formula could be used to produce any wait time, including 2, 3, 5, 15, or 59 seconds by simply using different multipliers));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Geng’s teaching of delaying picking up a job for execution by at least 20 seconds, with claim 1 of the reference patent’s teaching of generating a timestamp with a granularity, to realize, with a reasonable expectation of success, a system that generates a timestamp with granularity, as in claim 1 of the reference patent, for 20 seconds, as in Geng. One of ordinary skill would have been motivated to make this combination to enable the system to ensure that a same job cannot be requested again and again to allow other jobs from being considered (Geng [0080]).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 30, it recites “upon instructing the second instance to refrain from executing the job, removing the job from the database”. However, the specification fails to provide proper support for such claim language. According to the specification, and Fig. 2, “as a possible additional step after step 205 (i.e., “execute the job”), the service instance performing the method may remove the job from the database when the job has been completed. For example, the service instance may query database 130 to remove the entry corresponding to the job that was executed in step 205” ([0050]). Thus, the specification discloses removal of jobs from the database when the job is completed by the first service instance, and not when the second service instance refrains from executing the job (step 210). Nowhere does the specification or drawings does it disclose removal of a job from the database upon instructing a second service instance to refrain from executing the job. Therefore, the claim contains subject matter which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. Should the applicant amend the claim to recite removal of the job when the job has been completed, the examiner would bring attention to Lee et al. (cited below in the conclusion) as potentially teaching the claimed limitation.

Regarding claim 39, it comprises limitations similar to those of claim 30, and is therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 25-29, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. Pub. No.: US 2005/0268300 A1 (hereafter Lamb) in view of Xing et al. Pub. No.: US 2020/0068010 A1 (hereafter Xing), in view of Pohl et al. Patent No.: US 8,954,968 B1 (hereafter Pohl).

Lamb, Xing, and Pohl were cited in the previous IDS dated 29 September 2021.

Regarding claim 21, Lamb teaches the invention substantially as claimed, including:
A computer-implemented method for batch job execution, the method comprising: 
executing a plurality of [computer systems], each [computer system] being configured to execute jobs stored in a database ([0007] A scheduled task list, which includes a list of scheduled tasks to be executed, is stored on a data broker (i.e., “database”). The data broker dispenses or gives out tasks from the scheduled task [list] to the plurality of execution hosts (i.e., “computer systems”) for execution of the task); 
identifying a job stored in the database; identifying a first [computer system]; determining that no service instance of the plurality of [computer systems] other than the first [computer system] has initiated execution of the job ([0052] When the execution host 400 is ready (such as after start-up or waking up from a sleep), a request is made to the data broker 410 for new tasks (block 420). Upon receiving this request, the data broker 410 checks its scheduled task list (not shown) to determine whether there are any new tasks needing to be executed. [0053] If there is a task needing to be executed at the current time…The data broker 410 determines whether a timeout period for the task has expired. The timeout period is the time allotted by the data broker 410 in which the task must be executed by the execution host…If a task is given to a execution host 400 and the execution host 400 has not reported the task as completed within the timeout period, the data broker 410 assumes the execution host 400 has failed. In this case, the task still needs to be executed and the data broker 410 assigns the task to another execution host for execution (i.e., in determining that a timeout period has expired, the data broker ensures that no other execution host is executing the job)), 
generating an execution timestamp having a granularity ([0054] If the timeout period (i.e., “granularity”) for the task has expired, then the data broker 410 records which execution host 400 was given the task and the time (i.e., “execution timestamp”) at which the task was given out (box 450))…
recording the generated execution timestamp in the database such that the execution timestamp is associated with the job ([0070] The assignment of the task to the execution host is recorded by the data broker along with the current time and the timeout period assigned with the task (i.e., the timeout period represents a “granularity” during which the task may not be executed again));
instructing the first [computer system] to execute the job ([0055] When the execution host 400 receives a new task from the data broker 410, the execution host 400 executes the task (box 455)), 
identifying a second [computer system]; determining whether a system time of the second [computer system] matches the first execution timestamp to the granularity of the execution timestamp associated with the job; and upon determining that the system time of the second [computer system] matches the first execution timestamp to the granularity of the first execution timestamp, instructing the second instance to refrain from executing the job ([0054] If the timeout period for the task has not expired, the data broker 410 searches its scheduled task list for any other new tasks (box 445) (i.e., during the timeout period, when other execution hosts attempt to executed the task, they cannot and are assigned other new tasks)).  

While Lamb discloses execution of tasks on computer systems based on whether time granularities associated with the tasks have expired, Lamb does not explicitly disclose:
executing a plurality of service instances each service instance being configured to execute jobs; 
identifying a first service instance;
identifying a second service instance;

However, in analogous art, Xing teaches:
executing a plurality of service instances each service instance being configured to execute jobs; identifying a first service instance; identifying a second service instance ([0006] The disclosed embodiments disclose techniques for managing a cloud-based distributed computing environment (CBDCE) that comprises multiple geographically-distributed compute nodes. Multiple services simultaneously execute on the CBDCE, with each service comprising multiple service instances that simultaneously execute on multiple distinct compute nodes of the CBDCE (i.e., the multiple service instances on the different compute nodes represent at least a first and second service instance));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Xing’s teaching of multiple compute nodes that each execute service instances that execute jobs, with Lamb’s teaching of multiple distributed execution hosts that execute jobs, to realize, with a reasonable expectation of success, a system that executes tasks using service instance that operate on distributed compute nodes, as in Xing, the nodes being the execution hosts as in Lamb. The person of ordinary skill would have been motivated to make this combination to geographically distribute task processing in different locations so that failures at one locale do not affect the nodes of a different locale, resulting in higher availability (Xing [0071]).

While Lamb discloses a timeout period that is “dependent on the duration of the task. For example…a task having a longer duration (such as defragmenting a large-capacity hard drive) would have an associated longer timeout period” ([0070]), the combination of Lamb and Xing does not explicitly disclose:
generating an execution timestamp having a granularity of at least one of 2 seconds, 3 seconds, or 5 seconds;

However, in analogous art, Pohl teaches:
generating an execution timestamp (Column 10, Lines 22-23: The user includes an instruction to store a timestamp of the current time prior to the sleep command) having a granularity of at least one of 2 seconds, 3 seconds, or 5 seconds (Column 8, Lines 19-31: When the active thread is removed from the run queue 28 and executed by the control unit 10, an instruction included in the active thread may, when executed by control unit 10, cause scheduling module 40 to insert the active thread into sleep queue 32…For instance, an active thread may include a “sleep” instruction. Column 9, Lines 25-27: For instance, a number of time units specified by sleeptime may be 2 seconds);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have simply substituted Pohl’s teaching of generating a time period having a duration of 2 seconds, with the combination of Lamb and Xing’s teaching of generating a timeout period, since 1) Lamb teaches a known technique of generating a timeout period (granularity of a timestamp) based on a duration of a task, which differs from the claimed device because it does not explicitly disclose that the timeout period has a duration of at least one of 2 seconds, 3 seconds, or 5 seconds, 2) Pohl teaches a known technique of generating a time period with a duration of one or more seconds, and 3) one of ordinary skill in the art could have substituted Pohl’s time period generation technique with the timeout period generation technique of Lamb to achieve the predicted result of generating a timeout period having a duration of at least one of 2 seconds, 3 seconds, or 5 seconds.

Regarding claim 22, Pohl further teaches:
the execution timestamp has a time value of a system time of the first service instance prior to the executing the job (Column 9, Lines 19-31: When the active thread is removed from the run queue 28 and executed by control unit 10, an instruction included in the active thread may, when executed by control unit 10, cause scheduling module 40 to insert the active thread into sleep queue 32…For instance, an active thread may include a “sleep” instruction. Column 10,Lines 22-23: The user includes an instruction to store a timestamp of the current time prior to the sleep command).  

Regarding claim 25, Lamb further teaches:
upon determining that the system time of the second [computer system] does not match the first execution timestamp to the granularity of the first execution timestamp, instructing the second [computer system] to execute the job ([0055] When the execution host 400 receives a new task from the data broker 410, the execution host 400 executes the task (box 455) (i.e., step 455 is reached upon determining that the timeout for the task has expired in step 440)).

Regarding claim 26, Xing further teaches:
the first service instance is executed on a first computer system and the second service instance is executed on a second computer system located at a geographical region that is different from a geographic location of the first computer system ([0006], Lines 1-7: The disclosed embodiments disclose techniques for managing a cloud-based distributed computing environment (CBDCE) that comprises multiple geographically-distributed compute nodes. Multiple services simultaneously execute on the CBDCE, with each service comprising multiple service instances that simultaneously execute on multiple distinct compute nodes of the CBDCE (i.e., different geographically-distributed compute nodes represent nodes of different “cloud regions”)).

Regarding claim 27, Lamb further teaches:
the jobs stored in the database are stored in a single queue of the database ([0046], Lines 20-22: In this case, the scheduled task list is a simple queue (i.e., “single queue”) of tasks to be executed as soon as possible).

Regarding claim 28, Lamb further teaches:
by the second service instance:
upon determining that the system time of the second [computer system] matches the first execution timestamp to the granularity of the first execution timestamp, querying the single queue to identify another job to be executed ([0054], Lines 1-3: If the timeout period for the task has not expired, the data broker 410 searches its scheduled task list for any other new tasks (box 445) (i.e., the second service instance executing on the second computer system uses the data broker to search the task list for another task to be executed)).

Regarding claim 29, Xing further teaches:
the first computer system and the second computer system are cloud computing systems ([0006] The disclosed embodiments disclose techniques for managing a cloud-based distributed computing environment (CBDCE) that comprises multiple geographically-distributed compute nodes. Multiple services simultaneously execute on the CBDCE, with each service comprising multiple service instances that simultaneously execute on multiple distinct compute nodes of the CBDCE (i.e., the multiple compute nodes are “cloud based”)).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb, in view of Xing, in view of Pohl as applied to claim 21 above, and in further view of Geng (cited above).

 Geng was cited in the previous IDS dated 29 September 2021.

Regarding claim 23, while Lamb discloses execution of jobs, the combination of Lamb, in view of Xing, in view of Pohl does not explicitly disclose:
the job includes generation of a file representing a financial transaction.  

However, in analogous art, Geng teaches:
the job includes generation of a file representing a financial transaction ([0029], Lines 4-10: A user request may be a request to change another user’s business transaction history in a reporting module within a customer relationship management (CRM) application, and a corresponding service request (i.e., service instance) may be a write request that updates the other user’s transaction history in an enterprise database servicing the CRM application (i.e., “job” implemented by the service request includes writing, or “generating” a file of a financial business transaction)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Geng’s teaching of a service instance executing jobs that involve generating a financial transaction history, with the combination of Lamb, Xing, and Pohl’s teaching of service instances executing jobs, to realize, with a reasonable expectation of success, a system that uses service instances to execute jobs, as in Xing, where the jobs include a generation of a file in a financial transaction history, as in Geng. One of ordinary skill would have been motivated to make this combination to enable the system to handle a wider variety of tasks including financial transaction tasks. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb, in view of Xing, in view of Pohl, in view of Geng, as applied to claim 23 above, and in further view of Greenwood Patent No.: US 8,571,980 B1 (hereafter Greenwood).

Greenwood was cited in the previous IDS dated 29 September 2021.

Regarding claim 24, while Geng discloses executing a financial transaction, the combination of Lamb, in view of Xing, in view of Pohl, in view of Geng does not explicitly disclose:
the financial transaction comprises an automated clearing house file representing a person-to-person transaction of transferring funds from an account maintained by a bank to an account maintained by a receiving bank.

	However, in analogous art, Greenwood teaches:
the financial transaction comprises an automated clearing house file representing a person-to-person transaction of transferring funds from an account maintained by a bank to an account maintained by a receiving bank (Column 1, Lines 22-27: Requests from a plurality of senders are received utilizing a network. Each request is utilized for transferring money from a first account associated with a corresponding sender to a single second account associated with the receiver (i.e., representing a person-to-person transfer of funds). In addition, a queue of the requests is displayed to the receiver. Column 4, Lines 52-60: As shown in operation 306, money associated with the request may be transferred to the single second account associated with the receiver…in one exemplary embodiment, the money may be transferred utilizing an automated clearinghouse (ACH). For example, a debit batch file of the received requests (e.g., ACH messages) may be generated at an entity receiving the requests (i.e., ACH files are generated). Column 5, Lines 40-44: The first account associated with the sender and the single second account associated with the receiver may each be associated with a different or same entity (e.g., bank…) (i.e., a queued financial request includes an ACH money transfer between accounts of a sending bank and a receiving bank)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Greenwood’s teaching of a queue containing requests representing financial transactions utilizing an ACH that generates ACH files, with the combination of Lamb, Xing, Pohl, and Geng’s teaching of queuing scheduled tasks including generation of a financial transaction file in an enterprise database, to realize, with a reasonable expectation of success, a system that executes a request that generates a financial transaction file, as in Geng, which comprises generating an ACH file, as in Greenwood. A person of ordinary skill would have been motivated to make this combination so that ACH can be used to facilitate monetary transfers between banks.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb, in view of Xing, in view of Pohl, as applied to claim 21 above, and in further view of Campbell et al. Pub. No.: US 2017/0031713 A1 (hereafter Campbell).

Regarding claim 30, while Lamb discloses blocking a task from executing, the combination of Lamb, in view of Xing, in view of Pohl does not explicitly disclose:
upon instructing the second instance to refrain from executing the job, removing the job from the database.

	However, in analogous art, Campbell teaches:
upon instructing the second instance to refrain from executing the job, removing the job from the database ([0034] The selected task may be selected by merely ‘popping’ the head of the queue, i.e., retrieving the task and removing it from the queue (i.e., when a task is selected for execution by the first computing instance, thereby causing the second computing instance to refrain from executing the task, the task is removed from the queue)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Campbell’s teaching of removing a task from a queue when it is selected for execution, with the combination of Lamb, Xing, and Pohl’s teaching of a task queue, to realize, with a reasonable expectation of success, a system that selects a task from a queue for execution by a first computer system and blocking that task from executing on a second computer system for a timeout period, as in Lamb, and removes the task from queue, as in Campbell. A person of ordinary skill would have been motivated to make this combination so that space in a queue is conserved for tasks awaiting execution.

Claims 31, 33, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb, in view of Xing, in view of Geng.

Regarding claim 31, Lamb teaches the invention substantially as claimed, including:
A computer-implemented method for batch job execution, the method comprising: 
executing a plurality of [computer systems], each [computer system] being configured to execute jobs stored in a database ([0007] A scheduled task list, which includes a list of scheduled tasks to be executed, is stored on a data broker (i.e., “database”). The data broker dispenses or gives out tasks from the scheduled task [list] to the plurality of execution hosts (i.e., “computer systems”) for execution of the task)
identifying a job stored in the database; identifying a first [computer system]; determining that no service instance of the plurality of [computer systems] other than the first [computer system] has initiated execution of the job ([0052] When the execution host 400 is ready (such as after start-up or waking up from a sleep), a request is made to the data broker 410 for new tasks (block 420). Upon receiving this request, the data broker 410 checks its scheduled task list (not shown) to determine whether there are any new tasks needing to be executed. [0053] If there is a task needing to be executed at the current time…The data broker 410 determines whether a timeout period for the task has expired. The timeout period is the time allotted by the data broker 410 in which the task must be executed by the execution host…If a task is given to a execution host 400 and the execution host 400 has not reported the task as completed within the timeout period, the data broker 410 assumes the execution host 400 has failed. In this case, the task still needs to be executed and the data broker 410 assigns the task to another execution host for execution (i.e., in determining that a timeout period has expired, the data broker ensures that no other execution host is executing the job)), 
([0054] If the timeout period (i.e., “granularity”) for the task has expired, then the data broker 410 records which execution host 400 was given the task and the time (i.e., “execution timestamp”) at which the task was given out (box 450))…
recording the generated execution timestamp in the database such that the execution timestamp is associated with the job ([0070] The assignment of the task to the execution host is recorded by the data broker along with the current time and the timeout period assigned with the task (i.e., the timeout period represents a “granularity” during which the task may not be executed again));
instructing the first [computer system] to execute the job ([0055] When the execution host 400 receives a new task from the data broker 410, the execution host 400 executes the task (box 455)), 
identifying a second [computer system]; determining whether a system time of the second [computer system] matches the first execution timestamp to the granularity of the execution timestamp associated with the job; and upon determining that the system time of the second [computer system] matches the first execution timestamp to the granularity of the first execution timestamp, instructing the second instance to refrain from executing the job ([0054] If the timeout period for the task has not expired, the data broker 410 searches its scheduled task list for any other new tasks (box 445) (i.e., during the timeout period, when other execution hosts attempt to executed the task, they cannot and are assigned other new tasks)).  

While Lamb discloses execution of tasks on computer systems based on whether time granularities associated with the tasks have expired, Lamb does not explicitly disclose:
executing a plurality of service instances each service instance being configured to execute jobs; 
identifying a first service instance;
identifying a second service instance;

However, in analogous art, Xing teaches:
executing a plurality of service instances each service instance being configured to execute jobs; identifying a first service instance; identifying a second service instance ([0006] The disclosed embodiments disclose techniques for managing a cloud-based distributed computing environment (CBDCE) that comprises multiple geographically-distributed compute nodes. Multiple services simultaneously execute on the CBDCE, with each service comprising multiple service instances that simultaneously execute on multiple distinct compute nodes of the CBDCE (i.e., the multiple service instances on the different compute nodes represent at least a first and second service instance));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Xing’s teaching of multiple compute nodes that each execute service instances that execute jobs, with Lamb’s teaching of multiple distributed execution hosts that execute jobs, to realize, with a reasonable expectation of success, a system that executes tasks using service instance that operate on distributed compute nodes, as in Xing, the nodes being the execution hosts as in Lamb. The person of ordinary skill would have been motivated to make this combination to geographically distribute task processing in different locations so that failures at one locale do not affect the nodes of a different locale, resulting in higher availability (Xing [0071]).

While Lamb discloses a timeout period that is “dependent on the duration of the task. For example…a task having a longer duration (such as defragmenting a large-capacity hard drive) would have an associated longer timeout period” ([0070]), the combination of Lamb and Xing does not explicitly disclose:
generating an execution timestamp having a granularity of at least one of 15, seconds, 20 seconds, 30 seconds, or 59 seconds;

	However, in analogous art, Geng teaches:
generating an execution timestamp having a granularity of at least one of 15, seconds, 20 seconds, 30 seconds, or 59 seconds ([0081] In some cases, the delay time is calculated using a formula, such as, 5* the number of times a job has been considered for execution * 2 seconds. For example, the first time when a job is put back into a waiting queue, it will be delayed for 10 (5*1*2) seconds; and the second time, the job is picked up and denied execution, it will be delayed for 20 (5*2*2) seconds (i.e., Geng generates a “timestamp”, representing the time that an associated job is first returned to the waiting queue, having a “granularity”, or duration of 20 seconds when the job has been considered for execution twice (5*2*2), or 30 seconds when the job has been considered for execution three times (5*3*2). One of ordinary skill would understand that this formula could be used to produce any wait time, including 2, 3, 5, 15, or 59 seconds by simply using different multipliers));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Geng’s teaching of delaying picking up a job for execution by at least 20 seconds, with the combination of Lamb, and Xing’s teaching of delaying service instances from executing jobs, to realize, with a reasonable expectation of success, a system that delays service instances from execute jobs, as in Lamb and Xing, for 20 seconds, as in Geng. One of ordinary skill would have been motivated to make this combination to enable the system to ensure that a same job cannot be requested again and again to allow other jobs from being considered (Geng [0080]).

Regarding claim 33, Geng further teaches:
the job includes generation of a file representing a financial transaction ([0029], Lines 4-10: A user request may be a request to change another user’s business transaction history in a reporting module within a customer relationship management (CRM) application, and a corresponding service request (i.e., service instance) may be a write request that updates the other user’s transaction history in an enterprise database servicing the CRM application (i.e., “job” implemented by the service request includes writing, or “generating” a file of a financial business transaction)).  

Regarding claims 35-38, they comprise limitations similar to those of claims 25-28, and are therefore rejected for at least the same rationale.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb, in view of Xing, in view of Geng, as applied to claim 31 above, and in further view of Pohl.

Regarding claim 32, while Lamb discloses generating an execution timestamp, the combination of Lamb, in view of Xing, in view of Geng does not explicitly disclose:
the execution timestamp has a time value of a system time of the first service instance prior to the executing the job

However, in analogous art, Pohl teaches:
the execution timestamp has a time value of a system time of the first service instance prior to the executing the job (Column 9, Lines 19-31: When the active thread is removed from the run queue 28 and executed by control unit 10, an instruction included in the active thread may, when executed by control unit 10, cause scheduling module 40 to insert the active thread into sleep queue 32…For instance, an active thread may include a “sleep” instruction. Column 10,Lines 22-23: The user includes an instruction to store a timestamp of the current time prior to the sleep command).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Pohl’s teaching of generating an execution timestamp prior to executing the active thread, with the combination of Lamb, Xing, and Geng’s teaching of generating an execution timestamp, to realize, with a reasonable expectation of success, a system that generates an execution timestamp for a job, as in Lamb, prior to executing the job, as in Pohl. One of ordinary skill would have been motivated to make this combination to record a more accurate timestamp of when a job is executed (Pohl Column 2, Lines 34-36). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb, in view of Xing, in view of Geng, as applied to claim 33 above, and in further view of Greenwood.

Regarding claim 24, while Geng discloses executing a financial transaction, the combination of Lamb, in view of Xing, in view of Geng does not explicitly disclose:
the financial transaction comprises an automated clearing house file representing a person-to-person transaction of transferring funds from an account maintained by a bank to an account maintained by a receiving bank.

	However, in analogous art, Greenwood teaches:
the financial transaction comprises an automated clearing house file representing a person-to-person transaction of transferring funds from an account maintained by a bank to an account maintained by a receiving bank (Column 1, Lines 22-27: Requests from a plurality of senders are received utilizing a network. Each request is utilized for transferring money from a first account associated with a corresponding sender to a single second account associated with the receiver (i.e., representing a person-to-person transfer of funds). In addition, a queue of the requests is displayed to the receiver. Column 4, Lines 52-60: As shown in operation 306, money associated with the request may be transferred to the single second account associated with the receiver…in one exemplary embodiment, the money may be transferred utilizing an automated clearinghouse (ACH). For example, a debit batch file of the received requests (e.g., ACH messages) may be generated at an entity receiving the requests (i.e., ACH files are generated). Column 5, Lines 40-44: The first account associated with the sender and the single second account associated with the receiver may each be associated with a different or same entity (e.g., bank…) (i.e., a queued financial request includes an ACH money transfer between accounts of a sending bank and a receiving bank)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Greenwood’s teaching of a queue containing requests representing financial transactions utilizing an ACH that generates ACH files, with the combination of Lamb, Xing, and Geng’s teaching of queuing scheduled tasks including generation of a financial transaction file in an enterprise database, to realize, with a reasonable expectation of success, a system that executes a request that generates a financial transaction file, as in Geng, which comprises generating an ACH file, as in Greenwood. A person of ordinary skill would have been motivated to make this combination so that ACH can be used to facilitate monetary transfers between banks.

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb, in view of Xing, in view of Geng, as applied to claim 31 above, and in further view of Campbell.

Regarding claim 30, while Lamb discloses blocking a task from executing, the combination of Lamb, in view of Xing, in view of Geng does not explicitly disclose:
upon instructing the second instance to refrain from executing the job, removing the job from the database.

	However, in analogous art, Campbell teaches:
upon instructing the second instance to refrain from executing the job, removing the job from the database ([0034] The selected task may be selected by merely ‘popping’ the head of the queue, i.e., retrieving the task and removing it from the queue (i.e., when a task is selected for execution by the first computing instance, thereby causing the second computing instance to refrain from executing the task, the task is removed from the queue)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Campbell’s teaching of removing a task from a queue when it is selected for execution, with the combination of Lamb, Xing, and Geng’s teaching of a task queue, to realize, with a reasonable expectation of success, a system that selects a task from a queue for execution by a first computer system and blocking that task from executing on a second computer system for a timeout period, as in Lamb, and removes the task from queue, as in Campbell. A person of ordinary skill would have been motivated to make this combination so that space in a queue is conserved for tasks awaiting execution.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb, in view of Geng, in view of Xing, in view of Pohl.

Regarding claim 40, Lamb teaches the invention substantially as claimed, including:
A system…comprising: a first computer system comprising one or more processors…and a second computer system comprising one or more processors ([0006] The distributed task scheduler achieves scalability by having a plurality of execution hosts capable of executing tasks, all under the direction of at least one data broker)…wherein 
the [computer systems] are each configured to: 
retrieve a job from a plurality of jobs stored in a database; determine whether the job is associated with an execution timestamp ([0052] When the execution host 400 is ready (such as after start-up or waking up from a sleep), a request is made to the data broker 410 for new tasks (block 420). Upon receiving this request, the data broker 410 checks its scheduled task list (not shown) to determine whether there are any new tasks needing to be executed. [0053] If there is a task needing to be executed at the current time…The data broker 410 determines whether a timeout period for the task has expired. The timeout period is the time allotted by the data broker 410 in which the task must be executed by the execution host…If a task is given to a execution host 400 and the execution host 400 has not reported the task as completed within the timeout period, the data broker 410 assumes the execution host 400 has failed. In this case, the task still needs to be executed and the data broker 410 assigns the task to another execution host for execution (i.e., in determining that a timeout period has expired, the data broker ensures that no other execution host is “associated” with the job)); 
upon determining that the job is not associated with an execution timestamp, generating an execution timestamp having a granularity ([0054] If the timeout period (i.e., “granularity”) for the task has expired, then the data broker 410 records which execution host 400 was given the task and the time (i.e., “execution timestamp”) at which the task was given out (box 450))… 
recording the generated execution timestamp in the database such that the execution timestamp is associated with the job ([0070] The assignment of the task to the execution host is recorded by the data broker along with the current time and the timeout period assigned with the task (i.e., the timeout period represents a “granularity” during which the task may not be executed again)); and 
executing the job ([0055] When the execution host 400 receives a new task from the data broker 410, the execution host 400 executes the task (box 455)).

While Lamb teaches execution of jobs, Lamb does not explicitly disclose:
a system for payment transfer;

However, in analogous art, Geng teaches:
a system for payment transfer ([0029], Lines 4-10: A user request may be a request to change another user’s business transaction history in a reporting module within a customer relationship management (CRM) application, and a corresponding service request (i.e., service instance) may be a write request that updates the other user’s transaction history in an enterprise database servicing the CRM application (i.e., “job” implemented by the service request includes writing, or “generating” a file of a financial business transaction, or “transfer of payment”)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Geng’s teaching of a service instance executing jobs that involve generating a financial transaction history, with Lamb’s teaching of executing jobs, to realize, with a reasonable expectation of success, a system that executes jobs, as in Lamb, where the jobs include a generation of a file in a financial transaction history, as in Geng. One of ordinary skill would have been motivated to make this combination to enable the system to handle a wider variety of tasks including financial transaction tasks. 

While Lamb discloses execution of tasks on computer systems based on whether time granularities associated with the tasks have expired, the combination of Lamb and Geng does not explicitly disclose:
a first computer system comprising one or more processors configured to execute a first service instance; and a second computer system comprising one or more processors configured to execute a second service instance;

However, in analogous art, Xing teaches:
a first computer system comprising one or more processors configured to execute a first service instance; and a second computer system comprising one or more processors configured to execute a second service instance ([0006] The disclosed embodiments disclose techniques for managing a cloud-based distributed computing environment (CBDCE) that comprises multiple geographically-distributed compute nodes. Multiple services simultaneously execute on the CBDCE, with each service comprising multiple service instances that simultaneously execute on multiple distinct compute nodes of the CBDCE (i.e., the multiple service instances on the different compute nodes represent at least a first and second service instance));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Xing’s teaching of multiple compute nodes that each execute service instances that execute jobs, with the combination of Lamb and Geng’s teaching of multiple distributed execution hosts that execute jobs, to realize, with a reasonable expectation of success, a system that executes tasks using service instance that operate on distributed compute nodes, as in Xing, the nodes being the execution hosts as in Lamb. The person of ordinary skill would have been motivated to make this combination to geographically distribute task processing in different locations so that failures at one locale do not affect the nodes of a different locale, resulting in higher availability (Xing [0071]).

While Lamb discloses a timeout period that is “dependent on the duration of the task. For example…a task having a longer duration (such as defragmenting a large-capacity hard drive) would have an associated longer timeout period” ([0070]), the combination of Lamb, Geng, and Xing does not explicitly disclose:
generating an execution timestamp having a granularity of at least one of 2 seconds, 3 seconds, or 5 seconds;

However, in analogous art, Pohl teaches:
generating an execution timestamp (Column 10, Lines 22-23: The user includes an instruction to store a timestamp of the current time prior to the sleep command) having a granularity of at least one of 2 seconds, 3 seconds, or 5 seconds (Column 8, Lines 19-31: When the active thread is removed from the run queue 28 and executed by the control unit 10, an instruction included in the active thread may, when executed by control unit 10, cause scheduling module 40 to insert the active thread into sleep queue 32…For instance, an active thread may include a “sleep” instruction. Column 9, Lines 25-27: For instance, a number of time units specified by sleeptime may be 2 seconds);

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have simply substituted Pohl’s teaching of generating a time period having a duration of more than one second, with the combination of Lamb, Geng, and Xing’s teaching of generating a timeout period, since 1) Lamb teaches a known technique of generating a timeout period (granularity of a timestamp) based on a duration of a task, which differs from the claimed device because it does not explicitly disclose that the timeout period has a duration of at least one of 2 seconds, 3 seconds, or 5 seconds, 2) Pohl teaches a known technique of generating a time period with a duration of one or more seconds, and 3) one of ordinary skill in the art could have substituted Pohl’s time period generation technique with the timeout period generation technique of Lamb to achieve the predicted result of generating a timeout period having a duration of at least one of 2 seconds, 3 seconds, or 5 seconds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. Pub. No.: US 2021/0133179 A1 discloses responsive to receiving a status indicator, removing a job from a job queue only when the job is successfully completed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195